ATTORNEY GRIEVANCE COMMISSION                                                                    In the Court of Appeals
 OF MARYLAND
                                                                                                 of Maryland
                                        Petitioner

V.
                                                                                                 Misc. Docket AG No. 55
EDGAR FABRICE NGATCHA NDJATOU
                                                                                                 September Term, 2018
                                       Respondent

                                                                                        ORDER

                 Upon the consideration of the Joint Petition for Indefinite Suspension by Consent tiled

herein pursuant to Maryland Rule 19-736, and Respondent's acknowledgment therein that

sufficient evidence exists to sustain allegations that he committed professional misconduct in

violation of Rules 19-301.1 (competence), 19-301.2 (scope of representation), 19-301.3

(diligence), 19-301.4 (communication), and 19-308.4(a), (c) and (d) (misconduct), it is this

23r4 day of January, 2019,

                 ORDERED, by the Court of Appeals of Maryland, that the Respondent, Edgar Fabrice

Ngatcha Ndjatou, be and is hereby indefinitely suspended from the practice of law in the State

of Maryland; and it is further

                 ORDERED, that judgment in the amount of $755.60 be entered against the

Respondent in favor of the Attorney Grievance Commission of Maryland; and it is further

                 ORDERED, that the Clerk of this Court shall remove the name of Edgar Fabrice

Ngatcha Ndjatou, from the register of attorneys in this Court and certify that fact to the

Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial

tribunals in this State in accordance with Maryland Rule 19-736(d).
      Pursuant to Maryland Uniform Electronic Legal
     Materials Act
     (§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                             2019-01-23 15:09-05:00
                                                                                            /s/ Clayton Greene Jr.
                                                                                            Senior Judge

     Suzanne C. Johnson, Clerk